Per Curiam : This action was brought by husband and wife for personal injuries to the wife. This court held in C. B. and Q. R. R. Co. v. Dunn, 52 Ill. 260, that a right of action arising by reason of personal injuries received by a married woman was her separate property, and to recover damages for such injuries she must sue alone. This doctrine was repeated in Hayner et al. v. Smith et al. 63 Ill. 430. For any loss to the husband by reason of his wife’s disabilities so occasioned, he has his separate remedy. The record shows the husband had no cause of action. The judgment of the court below is reversed. Jicdgment reversed.